Dykman, J.
This proceeding was instituted for the procurement of a writ of certiorari under chapter 269 of the-laws of 1880 to review an assessment of real property, which the relator considers erroneous.
The writ was allowed and issued and a return was made thereto by the defendants and the cause was placed upon the calendar of the general term at Brooklyn for December, 1886.
Thereupon a motion was made by the defendants at the general term to strike the cause from the calendar because the writ should have been made returnable at a special term of the court.
Our examination of the statute convinces us that the-motion must prevail. The second section of the act contains a plain and specific rquirement that the writ shall be made returnable at a special term in the judicial district in which the assessment complained of was made.
The unequivocal intention of the legislature to send the hearing upon these writs to the special term in the first, instance is extracted from the fourth section of the act, which invests the court with power to take testimony if it shall appear necessary for the proper disposition of the matter, and that could not be done at the general term under any practice now established.
The motion should be granted, with ten dollars costs.
Barnard and Pratt, JJ., concur.